ORDER
The records in the office of the Clerk of The Supreme Court show that, on November 5, 1976, Michael Kirby Hagan was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated March 3, 1981, Michael Kirby Hagan requested that his resignation be submitted to the South Carolina Supreme Court. Mr. Hagan’s letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Michael Kirby Hagan be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
Lewis, C. J., and Littlejohn, Ness, Gregory and Harwell, JJ.
329 10th Street, N.W.
Atlanta, Georgia 30318
March 3, 1981
Dear Mr. Durant:
As I stated in my February 4, 1981, letter to you, I have no desire to relinquish my membership in the South Carolina Bar. Unfortunately, though, according to your February 19, 1981 letter, if I am inactive and do not wish to pay yearly dues, I must resign.
It is therefore with regret that I submit my resignation from the South Carolina Bar. Please transmit my resignation to the Supreme Court for its acceptance.
Perhaps future attorneys in your state may not be forced to take similar action if an inactive membership category *356were established which would include persons in situations such as mine.
Thank you for your assistance.
Sincerely,
s/ Michael K. Hagan Michael K. Hagan